310 S.W.3d 305 (2010)
STATE of Missouri, Respondent,
v.
Laron SWOPES, Appellant.
No. ED 92826.
Missouri Court of Appeals, Eastern District, Division Four.
May 11, 2010.
Stacey Sullivan Rosenberger, Special Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, James B. Farnsworth, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER, III, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Laron Swopes (Defendant) appeals from the trial court's judgment, following a jury trial, convicting him of one count of assault in the first degree, in violation of Section 565.050, RSMo Cum.Supp.2006, one count of armed criminal action, in violation of Section 571.015, two counts of assault in the third degree, in violation of Section 565.070, and one count of unlawful use of a weapon, in violation of Section 571.030. Defendant argues on appeal that the trial court erred by accepting inconsistent verdicts, overruling his motion for judgment of acquittal, and entering judgment against him pursuant to an unconstitutional criminal statute. Because Defendant's claims lack merit, we affirm the trial court's judgment.
We have reviewed the briefs of the parties and the record on appeal and find Defendant is entitled to no relief on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision.
We affirm the trial court's judgment pursuant to Rule 30.25(b).